       Case 6:16-cv-01264-AA     Document 101    Filed 02/02/21   Page 1 of 11




                   IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF OREGON

                                EUGENE DIVISION



JOSEPH FRANK MENDOZA,                                   Case No. 6:16-CV-01264-AA
CAROL JOCKS, DAWN CAVEYE                                 OPINION AND ORDER
and GINA and DANA DALTON,
individually and on behalf of all others
similarly situated,

             Plaintiffs,

      v.

LITHIA MOTORS, INC., LITHIA
FINANCIAL CORPORATION, SALEM-V,
LLC d/b/a VOLKSWAGEN OF SALEM,
LITHIA KLAMATH, INC. d/b/a
LITHIA KLAMATH FALLS AUTO
CENTER, and LITHIA MEDFORD HON,
INC.

             Defendants.


AIKEN, District Judge:

      Now before the Court is defendants’ Bill of Costs. (Doc. 90) For the reasons

set forth below, defendants are granted costs in the amount of $4,839.75.

///


Page 1 – OPINION AND ORDER
       Case 6:16-cv-01264-AA     Document 101      Filed 02/02/21   Page 2 of 11




                                  BACKGROUND

      Plaintiffs brought this putative class action suit against defendants Lithia

Motors, Inc., et al. asserting various claims, including common law fraud, violations

of the federal Truth in Lending Act (“TILA”), Oregon's Unlawful Trade Practices Act

(“UTPA”), and Oregon's financial elder abuse statute. The Court previously granted

in part and denied in part defendants’ first Motion to Dismiss (doc. 15) regarding

certain claims pursuant to Fed. R. Civ. Proc. 12(b)(6). Doc. 21. Plaintiffs were

granted to leave to amend their complaint. The Court next granted in part and denied

in part defendants’ second Motion to Dismiss (Doc. 48), dismissing plaintiff’s claims

relating to federal TILA claims and certain claims brought under the UPTA. Doc. 68.

The Court finally dismissed all remaining claims in this case when it granted

defendant’s motion for summary judgment. Doc. 88. Plaintiffs then filed an appeal

with the Ninth Circuit Court of Appeals, which affirmed the rulings of this Court.

Doc. 98. Defendants have now submitted a timely bill of costs in this matter for a

total of $15,673.73. Plaintiff object these costs on various grounds.

                             STANDARD OF REVIEW

      Federal Rule of Civil Procedure 54(d) provides that, “[u]nless a federal statute,

these rules, or a court order provides otherwise, costs—other than attorney’s fees—

should be allowed to the prevailing party.” Fed. R. Civ. P. 54(d). “Costs” taxable under

Rule 54(d) “are limited to those set forth in 28 U.S.C. §§ 1920 and 1821.” Twentieth

Century Fox Film Corp. v. Entm’t Distrib., 429 F.3d 869, 885 (9th Cir. 2005), (citing

Crawford Fitting Co. v. J. T. Gibbons, Inc., 482 U.S. 437, 445 (1987)).         Section



Page 2 – OPINION AND ORDER
       Case 6:16-cv-01264-AA      Document 101     Filed 02/02/21   Page 3 of 11




1920 lists the specific items at issue here that a prevailing party may recover as costs:

      (1) Fees of the clerk and marshal;
      (2) Fees for printed or electronically recorded transcripts necessarily
          obtained for use in the case;
      (3) Fees and disbursements for printing and witnesses;
      (4) Fees for exemplification and the costs of making copies of any
          materials where the copies are necessarily obtained for use in the
          case;
      (5) Docket fees under section 1923 of this title;
      (6) Compensation of court appointed experts, compensation of
          interpreters, and salaries, fees, expenses, and costs of special
          interpretation services under section 1828 of this title.

28 U.S.C. § 1920(1)-(6).

      While Rule 54 creates a presumption in favor of awarding costs to the

prevailing party, District Courts may refuse to award costs based on the

circumstances of a case. See Ass’n of Mex.-Am. Educators v. California, 231 F.3d 572,

591-93 (9th Cir. 2000). This discretion is not unlimited, and a District Court must

specify reasons for its refusal to award costs.       Id. at 591.    There are several

appropriate considerations for the Court to weigh, including:

      “(1) the losing party's limited financial resources; (2) misconduct on the
      part of the prevailing party, (3) the chilling effect on
      prospective litigants; (4) whether the case involves issues of substantial
      public importance, specifically educational quality, interracial
      disparities in economic opportunity, and access to positions of social
      influence; (5) great economic disparity between the parties; (6) whether
      the issues in the case are close and difficult; and (7) whether Plaintiff's'
      case, although unsuccessful, had some merit.”

      Jefferson v. City of Fremont, 2015 WL 1264703, at *2 (N.D. Cal. Mar. 19, 2015)

(internal citations omitted)

      The district court retains broad discretion to decide how much to award if

anything. Padgett v. Loventhal, 706 F.3d 1205, 1209 (9th Cir .2013). Ultimately, it is

Page 3 – OPINION AND ORDER
          Case 6:16-cv-01264-AA   Document 101    Filed 02/02/21   Page 4 of 11




“incumbent upon the losing party to demonstrate why the costs should not be

awarded.” Stanley v. Univ. S. Cal., 178 F.3d 1069, 1079 (9th Cir.1999) (citation

omitted).

                                   DISCUSSION

      Defendants request an award of costs in the amount of $15,673.73. This

includes $8,692.50 in fees for printed and electronically recorded transcripts related

to the video recording and stenographic transcription of several depositions. 28

U.S.C. §§ 1920(2).       The total request also includes $6,981.23 in fees for

exemplification and the costs of making copies of necessary materials. 28 U.S.C. §§

1920(4). This request breaks down further into $3,555.73 for costs associated with

Stoel Rives’ inhouse hosting of discovery materials on its databases and $3,425.50 for

document reproduction.

      The parties do no contest that defendants were the prevailing party in this

action.     Plaintiff’s do not argue for the Court deny cost based on any of the

considerations outlined in Ass’n of Mex.-Am. Educators, supra.        Rather plaintiff

argues that certain costs included in defendants’’ bill are not taxable and that

defendants have failed to show that other costs were reasonable or necessary. 1 The

Court shall address each disputed aspect in turn.

///

///



      1  From the Court’s perspective, the issues presented in this case were close and
difficult, and, though plaintiff’s case was unsuccessful, the Court would find that it
had some merit.
Page 4 – OPINION AND ORDER
          Case 6:16-cv-01264-AA      Document 101     Filed 02/02/21   Page 5 of 11




I.        28 U.S.C. § 1920(2) - Fees for printed or electronically recorded transcripts
          necessarily obtained for use in the case.

          Fees incurred in obtaining deposition transcripts may be recovered under such

     section, but the Court must determine whether the transcript was necessarily

     obtained for use in the case. Davico v. Glaxosmithkline Pharm., 2008 WL 624049,

     at *1 (D. Or. Jan. 23, 2008), adopted by, 2008 WL 627412 (D. Or. Mar. 6, 2008).

     Deposition transcripts are necessarily obtained under § 1920(2) if the depositions

     were introduced into evidence at trial, were required for a dispositive motion, or if

     taking the deposition was reasonable as part of the pretrial preparation of the case,

     as opposed to merely for counsel's convenience. United States ex rel. Berglund v.

     Boeing Co., 2012 WL 697140, at *2 (D. Or. Feb. 29, 2012). A deposition need not

     be indispensable to justify an award of costs; rather it must only be reasonably

     necessary at the time it was taken, without regard to later developments that may

     eventually render the deposition unneeded at the time of trial or summary

     disposition. Id.

          Plaintiffs object to many of the fees related to deposition transcripts in

     defendants’ Bill of Costs. Initially, defendant concedes that shipping costs as well

     as archive, parking, tab, and travel related fees noted in their invoices to which

     plaintiff objects are not taxable. Accordingly, costs should be reduced $236.70. The

     Court agrees that those costs are not taxable.

          Plaintiffs further object to costs associated with video depositions in this case

     arguing that they were unnecessary, given that written transcripts of these

     depositions were also prepared.      Defendants argue that, given the nature of

Page 5 – OPINION AND ORDER
       Case 6:16-cv-01264-AA      Document 101     Filed 02/02/21    Page 6 of 11




 plaintiffs’ claims, the demeanor and credibility of the plaintiffs were of great

 importance. Defendants also note that plaintiffs did not object to videotaping the

 depositions and that plaintiffs also video tapped depositions of defendants.

      The Court is not persuaded that a video deposition was required “in addition

 to a stenographically transcribed deposition in this case and for these

 witnesses.” Skedco, Inc. v. Strategic Operations, Inc., 2016 WL 8678445, at *15 (D.

 Or. Apr. 1, 2016). Credibility and demeanor are important in every case and there

 is no basis for distinguishing the video costs in this case from any other case. Id.; see

 also Hunt v. City of Portland, 2011 WL 3555772, at *7 (D. Or. Aug. 11, 2011) (noting

 that “[r]outinely allowing recovery of the cost incurred for both the court reporter's

 transcript and a separate videographic record of depositions duplicates deposition

 costs without purpose.”) In dealing with a similar request in a previous case, the

 Court adopted the conclusion of Magistrate Judge Thomas Coffin who wrote that

      if a party wishes to videotape a deposition that is not a perpetuation
      deposition, it may certainly do so at its own expense, but this court is
      not going to pass on what it views to be an unnecessary expense to the
      other party by awarding such in a bill of costs.

Davico v. Glaxosmithkline Pharm., 2008 WL 624049, at *2. Accordingly, the Court

will not tax any costs associated with the video depositions in this matter.

      Next plaintiffs object to costs associated with court reporter fees as being

nontaxable. However, other Courts in this District have approved of such fees noting

that “§ 1920(2) is reasonably read to permit taxation of both the cost of creating the

transcript and the cost of reproducing the transcript.” Apantac, LLC v. Avitech Int'l

Corp., 2014 WL 12788974, at *3 (D. Or. Nov. 26, 2014). Accordingly, the Court finds

Page 6 – OPINION AND ORDER
       Case 6:16-cv-01264-AA     Document 101     Filed 02/02/21   Page 7 of 11




that the costs associated with obtaining the stenographic transcripts were necessary

and taxable.

      Finally, plaintiffs object to the costs associated with the depositions of Martin

and Carol Jocks as being insufficiently itemized. The Court notes that the invoice

submitted for both depositions billed $1,643.00 for the original, indexed, and

condensed depositions transcripts. However, this does not detail if nontaxable fees

for archiving, tabbing, shipping, or travel are included in this amount. The average

costs of these nontaxable fees in the transcript invoices for the other four named

plaintiffs was approximately $24.15. The Court finds it reasonable to reduce the

amount awarded for the Jocks deposition transcript by $48.30.

      In sum, the Court is satisfied that the depositions here were reasonably

necessary and grants defendants costs related to § 1920(4) in the amount of

$4,839.75.2

II.   28 U.S.C. § 1920(4) - Fees for exemplifications and the costs of making copies of
      any materials where the copies are necessarily obtained for use in the case

      The Court first addresses defendants’ claim for $3,425.50 in fees associated

with printing a reproduction of copies. Plaintiffs object to the costs submitted for

document copying arguing that it is impossible to determine the reasonableness of

the fees based on the invoices submitted

      Copying costs for documents produced to opposing parties in discovery,



      2 The Court subtracted the archive, tab, and delivery fees from the invoices for
the deposition of Dawn Caveye, Frank Mendoza, Dana and Gina Dalton, and Martine
and Carol Jocks. The Court made no adjustments to the fees associated with
transcript of Joshua Hunsaker’s and Michael Frealey’s depositions.
Page 7 – OPINION AND ORDER
       Case 6:16-cv-01264-AA     Document 101      Filed 02/02/21   Page 8 of 11




submitted to the court for consideration of motions, and used as exhibits at trial are

recoverable. U.S. ex rel. Berglund v. Boeing Co., 2012 WL 697140, at *4 (D. Or. Feb.

29, 2012). However, recoverable copying costs “do ‘not include extra copies of filed

papers, correspondence, and copies of cases since these are prepared for the

convenience of the attorneys.’” Arboireau v. Adidas Salomon AG, 2002 WL 31466564,

at *6 (D. Or. June 14, 2002) (internal citation omitted). Recoverable copying costs

also do not include costs associated with in-house photocopying for use by

counsel. Frederick v. City of Portland, 162 F.R.D. 139, 144 (D. Or. May 26, 1995). A

party's conclusory assertion that all copies were reasonably necessary to its case is,

by itself, insufficient. Kraft v. Arden, 2009 WL 73869, at *9 (D. Or. Jan. 8, 2009). See

also Arboireau, 2002 WL 31466564, at *6 (same).

      Here, defendants make only a conclusory allegation that these fees are correct

and were reasonably and necessarily incurred in the defense of the case. Scott. Decl.

¶ 2. Defendants also provide an itemized list of copying charges that denote only the

date of the reproduction and whether the reproduction was done in color. However,

the Court cannot make a determination regarding the true nature of these

photocopying charges and what costs, if any are awardable. See Key Bank Nat'l Ass'n

v. Van Noy, 598 F. Supp. 2d 1160, 1168 (D. Or. Feb. 2, 2009) (disallowing costs for

copying and printing costs where the court could not determine necessity and

reasonableness based on the exhibits submitted); U.S. ex rel. Berglund v. Boeing Co.,

2012 WL 697140, at *4 (same). Accordingly, the Court disallows this cost.

      Finally, the Court turns to defendants’ claim of fees for data base hosting in



Page 8 – OPINION AND ORDER
       Case 6:16-cv-01264-AA     Document 101      Filed 02/02/21   Page 9 of 11




the amount of $3,555.73. Plaintiffs object to the costs associated with data hosting

as nontaxable.

      “In recognition of the growing use of electronic discovery, in 2008 Congress

amended § 1920(4) from ‘[a] judge or clerk of any court of the United States may tax

as costs the following: ... fees for exemplifications and copies of papers’ to ‘fees for

exemplification and the costs of making copies of any materials.’” Pacificorp v. Nw.

Pipeline GP, 2012 WL 6131558, at *6 (D. Or. Dec. 10, 2012) (citing Jardin v.

DATAllegro, Inc., 2011 WL 4835742, at *5 (S.D. Cal. Oct. 12, 2011)). Courts recognize

that costs of technical experts required to physically prepare and produce electronic

discovery may be properly taxed under § 1920(4) because these services are

substantially different from those usually offered by attorneys or paralegals. Id.

(internal citations omitted). However, only those costs analogous to exemplification

and copy-making are recoverable. Linex Techs., Inc. v. Hewlett-Packard Co., 2014

WL 5494906, at *4 (N.D. Cal. Oct. 30, 2014), adopted, 2014 WL 6482602 (N.D. Cal.

Nov. 18, 2014) (internal citations omitted). “Thus, for example, intellectual efforts

involved in the production of discovery—including the research, analysis, and

distillation of data incurred in the preparation of documents (as opposed to the cost

of physically preparing the documents)—are not taxable costs. Id. (internal citation

and quotation marks omitted.)

      The act of producing documents is not so narrowly construed as to cover only

printing and Bates-labeling a document. In re Ricoh Co., Ltd. Patent Litig., 661 F.3d

1361, 1365 (Fed. Cir. 2011). “We are well past the day when all copies are basic



Page 9 – OPINION AND ORDER
        Case 6:16-cv-01264-AA    Document 101    Filed 02/02/21   Page 10 of 11




photocopies. The electronic storage of documents, especially when they are numerous,

allows a more efficient way to litigate the case and to present the evidence at trial.”

Adidas Am., Inc. v. Payless Shoesource, Inc., 2009 WL 302246, at *6 (D. Or. Feb. 9,

2009). The Court agrees with this reasoning and has long advocated for litigants to

embrace the use of technology to more efficiently manage litigation. Accordingly,

third-party consulting services limited to technical issues related to the physical

production of information—and unrelated to review of documents or strategic

decision-making—are taxable. Pacificorp v. Nw. Pipeline GP, 2012 WL 6131558, at

*8-9.

        Defendants submit fees related to hosting services for discovery materials on

Relativity and Casepoint databases. However, based on the invoices submitted the

Court cannot discern whether these costs involved some intellectual efforts or were

part of normal discovery retention performed by attorneys, both of which are not

taxable. Accordingly, the Court disallows these costs as well.

///

///

///

///

///

///

///

///



Page 10 – OPINION AND ORDER
      Case 6:16-cv-01264-AA     Document 101   Filed 02/02/21   Page 11 of 11




                                     CONCLUSION

      For the reasons set forth above, defendants’ Bill of Costs (Doc. 90) is

GRANTED IN PART AND DENIED IN PART, and defendants are awarded costs in

the amount of $4,839.75.

IT IS SO ORDERED.

                  2nd day February of 2021.
      Dated this _____



                                     /s/Ann Aiken
                           ______________________________
                                     Ann Aiken
                             United States District Judge




Page 11 – OPINION AND ORDER
